Title: To James Madison from Edmund M. Blunt, 22 April 1812 (Abstract)
From: Blunt, Edmund M.
To: Madison, James


22 April 1812, New York. Solicits JM’s patronage for his nautical publications, to which he has devoted sixteen years. Two years ago he began republishing the Nautical Almanac, a work published in London at the expense of the British government. “An error in this work would be fatal to all Mariners who used it.” Mentions that the U.S. Navy now uses a similar work that is “replete with errors.” The 1812 edition contains thirteen errors, that for 1813 forty-five. States that Jefferson has approved his work and that he has twice sent copies of the editions in question, with the errors marked, to the secretary of the navy, but “his multiplicity of business prevents a reply.” Requests JM’s influence so that a preference may be given to his correct editions.
